DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of parent application 16/425,368 should be updated as “U.S. Patent No. 11,065,678”, and the status of grandparent application 15/619,866 should be updated as “U.S. Patent No. 10,350,674”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holleis et al. (US 4,523,623).
Regarding independent claims 1 and 7, Holleis et al. disclose a continuous casting apparatus/system (abstract; column 2, line 30 through column 4, line 7; and Figures 1-4), in which the continuous casting apparatus/system include a casting mold and comprises the following structural features:
first and second opposing side walls (4 and 4’);
first and second end walls (3 and 3’) extending between the first and second side walls (4 and 4’), wherein the first and second opposing side walls (4 and 4’) and first and second end walls (3 and 3’) form a rectangular shaped mold cavity (8); and
a force receiving element (15), wherein the force receiving element (15) is disposed on the first and second opposing side walls (4 and 4’), in which the force applied to the force receiving element (15) can be distributed across a pivoting attachment point, and wherein the force can change a curvature of at least one of the first and second opposing side walls (4 and 4’).
Holleis et al. fail to teach two or more of the force receiving elements disposed on the first and second opposing side walls.
However, it would have been obvious to one of ordinary skill in the art to provide multiple force receiving elements, since the number of force receiving elements to be used would depend upon the degree of curvature needed for the first and second opposing side walls to be operable for delivery of molten metal into the mold cavity defining a continuous casting path of the continuous casting mold.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 2 and 3, Holleis et al. disclose/suggest that the force receiving elements (15) would be disposed on both sides of the first and second opposing side walls (4 and 4’) while defining contact regions and having different and opposite force application directions, including that the force receiving elements (15) disposed on both sides of the first and second opposing side walls (4 and 4’) would be capable of applying different magnitudes of force.
Regarding claim 4, Holleis et al. disclose fixed position members (18) that can be configured to resist movement of the at least one of the first and second opposing side walls (4 and 4’) in response to force applied to the casting mold.
Regarding claim 5, the continuous casting apparatus of Holleis et al. would be capable of performing the claimed function, since the apparatus includes all structures for moving the first and second opposing side walls (4 and 4’).
Regarding claim 6, although Holleis et al. fail to explicitly teach that the bottom cavity is larger than the top, such an arrangement is capable of being adjusted by the continuous casting apparatus of Holleis et al. since inclusion of two or more of the force receiving elements (15) would enable adjustment of the mold cavity (8) at various regions along a length of the casting mold.
Regarding claims 8 and 9, Holleis et al. disclose/suggest that first and second displacements of forces applied by the two or more of the force receiving elements (15) to be actuated by a controller, wherein adjustment of the force receiving elements (15) can be set in response to a casting profile defined by the mold cavity (8).
Regarding claims 10 and 11, Holleis et al. disclose that first and second cooling fluid channels (12) are disposed adjacent to bladders (13) and would be capable of being changed at different angles by use of two or more of the force receiving elements (15) by adjusting the mold cavity (8) along a length of the casting mold.
Regarding claims 12 and 14, Holleis et al. disclose a continuous casting apparatus that includes a wall of a casting mold (abstract; column 2, line 30 through column 4, line 7; and Figures 1-4), in which the continuous casting apparatus includes a casting mold and comprises the following structural features:
a longitudinally extending body extending along a length between a first end and a second end with an outer surface opposite an inner face, wherein the longitudinally extending body further includes the following:
first and second opposing side walls (4 and 4’);
first and second end walls (3 and 3’) extending between the first and second side walls (4 and 4’), wherein the first and second opposing side walls (4 and 4’) and first and second end walls (3 and 3’) form a rectangular shaped mold cavity (8);
a force receiving element (15), wherein the force receiving element (15) is disposed on the first and second opposing side walls (4 and 4’), in which the force applied to the force receiving element (15) can be distributed across a pivoting attachment point, and wherein the force can change a curvature of at least one of the first and second opposing side walls (4 and 4’); and
fluid chambers (see Figure 4), as shown on both sides with orifices (12) – two sets on both sides, and being operable to spray liquid coolant as a cast product exits the casting mold.
Holleis et al. fail to teach two or more of the force receiving elements disposed on the first and second opposing side walls.
However, it would have been obvious to one of ordinary skill in the art to provide multiple force receiving elements, since the number of force receiving elements to be used would depend upon the degree of curvature needed for the first and second opposing side walls to be operable for delivery of molten metal into the mold cavity defining a continuous casting path of the continuous casting mold.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, the inner face of the longitudinally extending body would be changed in response to a force imposed on the outer surface opposite the inner face.
Regarding claim 15, the angle of cooling fluid can be adjusted by the apparatus of Holleis et al. since the first and second cooling fluid channels (12) are disposed adjacent to bladders (13) and would be capable of being changed at different angles by use of two or more of the force receiving elements (15) by adjusting the mold cavity (8) along a length of the casting mold.
Regarding claim 16, although Holleis et al. fail to teach multiple sets of fasteners, it would have been obvious to one of ordinary skill in the art to use multiple fasteners, since more fasteners would provide further structural strength to the casting mold and would depend on fluid distribution structure.  With regard to the number of fasteners, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, the fluid chambers extend along the longitudinally extending body and are bounded by the outer surface of the wall of the casting mold defining at least one wall of the fluid chambers.
Regarding claims 18 and 20, although Holleis et al. fail to teach the use of a graphite insert material or a flexible membrane, it would have been obvious to one of ordinary skill in the art to provide any desired material, since it would be merely a design choice and would depend upon temperatures at the region of the material or membrane.  As a result, a high temperature resistant material such as graphite would be contemplated by one of ordinary skill in the art.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, Holleis et al. disclose that the force receiving elements (15) can be repositioned along the longitudinally extending body since two or more of the force receiving elements (15) can adjust the mold cavity (8) along its length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 3,292,216 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 5, 2022